Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 29, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146213                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146213
                                                                    COA: 311489
                                                                    Lapeer CC: 11-010650-FH
  SCOTT CRAIG STEVENS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 28, 2012
  order of the Court of Appeals is considered and, it appearing to this Court that the case of
  People v Earl (Docket No. 145677) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 29, 2013                      _________________________________________
           d0422                                                               Clerk